Exhibit ANY TERM USED IN CAPITALIZED FORM THAT IS NOT DEFINED HEREIN BUT THAT IS DEFINED IN THE SECOND AMENDED JOINT PLAN OF REORGANIZATION UNDER CHAPTER 11 OF THE BANKRUPTCY CODE OF THE DEBTORS, THE OFFICIAL ASBESTOS CLAIMANTS’ COMMITTEE AND THE OFFICIAL COMMITTEE OF BONDHOLDERS FOR CONGOLEUM CORPORATION (“CONGOLEUM”), CONGOLEUM SALES, INC. (“CSI”) AND CONGOLEUM FISCAL, INC. (“CFI,” AND TOGETHER WITH CONGOLEUM AND CSI, THE “COMPANY”), DATED AS OF OCTOBER 22, 2, SHALL HAVE THE MEANING ASCRIBED TO SUCH TERM THEREIN AND SUCH DEFINITIONS ARE INCORPORATED HEREIN BY REFERENCE. PILLSBURY WINTHROP SHAW PITTMAN LLP 1540 Broadway New York, NY 10033-4039 Richard L. Epling Robin L. Spear Kerry A. Brennan OKIN, HOLLANDER & DELUCA, LLP PARKER PLAZA 400 Kelby Street Fort Lee, NJ 07024 Paul S. Hollander James J. DeLuca Attorneys for the Debtors CAPLIN & DRYSDALE, CHTD. One Thomas Circle, N.W. Washington, D.C. 20005 Peter Van N. Lockwood Ronald E. Reinsel GOLDSTEIN ISAACSON, PC 100 Morris Avenue, 3rd Floor Springfield, NJ 07081 Nancy Isaacson Attorneys for the Asbestos Claimants’ Committee AKIN GUMP STRAUSS HAUER & FELD LLP One Bryant Park New York, NY 10036 Michael S. Stamer AKIN GUMP STRAUSS HAUER & FELD LLP 1333 New Hampshire Avenue, N.W. Washington D.C. 20036 James R. Savin David M. Dunn Joanna F. Newdeck TEICH GROH 691 State Highway 33 Trenton, NJ 08619 Michael A. Zindler Attorneys for the Official Committee of Bondholders UNITED STATES DISTRICT COURT DISTRICT OF NEW JERSEY In re: CONGOLEUM CORPORATION, et al., Debtors. Case No. 09-04371 (JAP) Chapter 11 Case No. 03-51524 Jointly Administered DISCLOSURE STATEMENT WITH RESPECT TO THE SECOND AMENDED JOINT PLAN OF REORGANIZATION UNDER CHAPTER 11 OF THE BANKRUPTCY CODE OF THE DEBTORS, THE OFFICIAL ASBESTOS CLAIMANTS’ COMMITTEE AND THE OFFICIAL COMMITTEE OF BONDHOLDERS FOR CONGOLEUM CORPORATION, ET AL., DATED AS OF OCTOBER 22, 2009 THE VOTING DEADLINE TO ACCEPT OR REJECT THE PLAN IS 5:00 P.M. PREVAILING EASTERN TIME ON , 2010, UNLESS OTHERWISE ORDERED BY THE DISTRICT COURT (THE “VOTING DEADLINE”).IN ORDER TO BE COUNTED, BALLOTS MUST BE RECEIVED BY LOGAN & COMPANY, INC. (THE “VOTING AGENT”) AT: LOGAN & COMPANY, INC., RE:CONGOLEUM CORPORATION, , UPPER MONTCLAIR, NEW JERSEY 07043, ON OR BEFORE THE VOTING DEADLINE. Congoleum Corporation, Congoleum Sales, Inc. and Congoleum Fiscal, Inc. (collectively, the “Debtors”), the Official Asbestos Claimants’ Committee and the Official Committee of Bondholders are the proponents of the Plan (the “Plan Proponents”) and are providing this Disclosure Statement and the Exhibits hereto, the accompanying ballots, and the related materials delivered herewith pursuant to section 1126(b) of the Bankruptcy Code, in connection with the Voting Procedures Order dated , 2009 (“Voting Procedures Order”) for the Second Amended Joint Plan of Reorganization Under Chapter 11 of the Bankruptcy Code of the Debtors, the Official Asbestos Claimants’ Committee and the Official Committee of Bondholders for Congoleum Corporation, et al., dated as of October 22, 2009 (the “Second Amended Joint Plan” or “Plan”), a copy of which is annexed to this Disclosure Statement as Exhibit A.This Second Amended Joint Plan amends the prior Amended Joint Plan of Reorganization Under Chapter 11 of the Bankruptcy Code of the Debtors, the Official Asbestos Claimants’ Committee and the Official Committee of Bondholders for Congoleum Corporation, et al., dated as of February 5, 2008 (the “November 2008 Plan” or “Amended Joint Plan”). This Disclosure Statement is to be used solely in connection with an evaluation of the Second Amended Joint Plan; use of this Disclosure Statement for any other purpose is not authorized.This Disclosure Statement may not be reproduced or provided to others (other than to those advisors of any recipient of this Disclosure Statement who may review the information contained herein to assist such recipient in his, her or its evaluation of the Second Amended Joint Plan) without the prior written consent of the Plan Proponents. THE SECOND AMENDED JOINT PLAN PROVIDES, AMONG OTHER THINGS, FOR THE ISSUANCE OF INJUNCTIONS UNDER SECTION 524(g) OF THE BANKRUPTCY CODE THAT RESULT IN THE CHANNELING OF ALL ASBESTOS RELATED LIABILITIES OF THE COMPANY INTO A TRUST AS
